

116 HR 1561 IH: Security Clearance Family Review Act
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1561IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Gallego introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to prohibit certain acts of nepotism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Security Clearance Family Review Act. 2.FindingsCongress finds the following:
 (1)Chapter 31 of title 5, United States Code, establishes anti-nepotism laws. (2)The specific purpose of the statute was to prevent nepotism and unfair conduct in Federal hiring practices.
 (3)The White House announced Jared Kushner’s Federal employment appointment as senior White House adviser on January 9, 2017.
 (4)The White House announced Ivanka Trump’s appointment as an official government employee as assistant to the President on March 29, 2017.
 (5)Under section 3110(a)(3) of title 5, United States Code, a daughter or son-in-law constitute a “relative” for purposes of a public official.
 (6)According to recent reporting by the New York Times, both Mr. Kushner and Ms. Trump retain substantial holdings, totaling as much as $740 million, that would be impacted based on a decision made by the Government.
 (7)Question 20A.1 on United States Government Standard Form 86 (SF 86), which all applicants seeking a security clearance must submit, asks: Have you, your spouse, or cohabitant ever had any foreign financial interests (such as stocks, property, financial investments, bank accounts, ownership of corporate entities, corporate interests, or businesses) in which you or they have direct control or direct ownership?.
 (8)Question 20A.2 on such Form asks: Have you, your spouse, cohabitant, or dependent children ever had any foreign financial interests that someone controlled on your behalf?.
 (9)Question 20A.3 on such Form asks: Have you, your spouse, cohabitant, or dependent children ever owned, or do you anticipate owning, or plan to purchase real estate in a foreign country?.
 (10)Financial disclosures released on March 31, 2017, indicate that while both Mr. Kushner and Ms. Trump have divested from direct leadership roles in their previous businesses and real estate interests, their financial wealth remains tied to the success of those ventures by way of various trusts and company holdings.
 (11)President Trump has repeatedly declined to disclose personal or commercial tax returns or divesture agreements.
 (12)Given President Trump’s refusal to disclose tax returns or divesture agreements, it is difficult to assess whether Mr. Trump’s relatives sufficiently divested in holdings or are subject to foreign financial influence, including possible loans to the Trump Organization or to Mr. Kushner’s businesses from state-owned foreign financial entities, including China’s Anbang Insurance Group and Russia’s VneshEconomBank.
			3.Limitation on provision of security clearances to relatives of the President
 (a)Limitation on security clearancesSection 3110(a)(1) of title 5, United States Code, is amended— (1)in subparagraph (C) by striking and;
 (2)in subparagraph (D) by striking the semicolon and inserting ; and; and (3)by adding at the end the following:
					
 (E)for purposes of subsection (f), an office, agency, or other establishment within the White House or the Executive Office of the President;.
 (b)Prohibition on security clearances to relatives of the presidentSection 3110 of title 5, United States Code, is amended by adding at the end the following:  (f)Prohibition on security clearances to relatives of the President (1)In generalExcept as provided for under paragraph (2), an agency, including the Department of Defense, may not grant eligibility for access to classified information to a relative of the President for the purposes of Federal employment unless a favorable determination is submitted to the head of the agency pursuant to paragraph (2)(C).
						(2)Review process
 (A)Request for determinationIf the President determines that a relative of the President requires access to classified information for Federal employment, the President shall submit a letter to the Director of the Office of Government Ethics requesting a determination regarding the relative’s suitability for such access.
 (B)OGE reviewThe Director shall conduct a review to determine whether the applicable relative has any ongoing and substantial commercial relationships with state-owned or privately owned foreign enterprises or financial institutions and, if so, whether the relative is ineligible for access to security clearance because of such relationships.
 (C)SubmissionNot later than 60 days after receipt of a letter under subparagraph (A), the Director shall submit the determination made under subparagraph (B) to—
 (i)the President; (ii)the head of the employing agency of the relative;
 (iii)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (iv)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate..
			